Exhibit 10.6


LOCK-UP AGREEMENT
 
May 12, 2008
 
SouthPeak Interactive Corporation
3130 Fairview Park Drive
Suite 500
Falls Church, Virginia 22042


Re:
Securities Issued in Exchange for the Membership Interests of SouthPeak
Interactive, LLC

 
Ladies and Gentlemen:
 
In connection with the Purchase Agreement (“Agreement”), dated May 12, 2008 by
and among SouthPeak Interactive Corporation, a Delaware corporation and formerly
known as Global Services Partners Acquisition Corp. (the “Company”), SouthPeak
Interactive, LLC, a Virginia limited liability company (the “SouthPeak”), and
the investors set forth on the signature pages affixed thereto (the
“Investors”), and to induce the Investors to enter into the Agreement and
consummate the transactions contemplated thereby, the undersigned agrees to,
neither directly nor indirectly, during the “Restricted Period” (as hereinafter
defined):
 
(1) sell or offer or contract to sell or offer, grant any option or warrant for
the sale of, assign, transfer, pledge, hypothecate, or otherwise encumber or
dispose of (all being referred to as a “Transfer”) any legal or beneficial
interest in the “Restricted Securities” (as hereinafter defined); or
 
(2) enter into any swap or any other agreement or any transaction that
transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of any of the Restricted Securities, whether such swap transaction
is to be settled by delivery of any Restricted Securities or other securities of
any person, in cash or otherwise.
 
As used herein, “Restricted Period” means the period commencing on the date
hereof and ending on the 365th day hereafter.
 
As used herein, “Restricted Securities” means any shares of the Company’s common
stock, par value $.0001 per share (“Company Stock”), issued to the undersigned
pursuant to that certain Membership Interest Purchase Agreement, dated an even
date herewith, by and among the Company, SouthPeak and the members of SouthPeak;
provided, however, that 180 days following the date hereof, 10% of the
Restricted Securities shall be released from the restrictions and obligations of
this Lock-up Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing limitations, this Lock-Up Agreement will not
prevent any Transfer of any or all of the Restricted Securities, either during
the undersigned’s lifetime or on the undersigned’s death, by gift, will or
intestate succession, or by judicial decree, to (a) FI Investment Group, LLC or
to the Company in satisfaction of the undersigned’s obligations to FI Investment
Group, LLC, or (b) the undersigned’s “family members” (as defined below) or to
trusts, family limited partnerships and similar entities primarily for the
benefit of the undersigned or the undersigned’s “family members”; provided,
however, that in each and any such event it shall be a condition to the Transfer
that the transferee execute an agreement stating that the transferee is
receiving and holding the Restricted Securities subject to the provisions of
this Lock-Up Agreement, and other than to return the Restricted Securities to
the former ownership, there shall be no further Transfer of the Restricted
Securities except in accordance with this Lock-Up Agreement. For purposes of
this Lock-Up Agreement, “family member” shall mean spouse, lineal descendants,
stepchildren, father, mother, brother or sister of the transferor or of the
transferor’s spouse. Also notwithstanding the foregoing limitations, in the
event the undersigned is an entity rather than an individual, this Lock-Up
Agreement will not prevent any Transfer of any or all of the Restricted
Securities to the shareholders of such entity, if it is a corporation, to the
members of such entity, if it is a limited liability company, or to the partners
in such entity, if it is a partnership; provided, however, that in each and any
such event it shall be a condition to the Transfer that the transferee execute
an agreement stating that the transferee is receiving and holding the Restricted
Securities subject to the provisions of this Lock-Up Agreement, and other than
to return the Restricted Securities to the former ownership, there shall be no
further Transfer of the Restricted Securities in accordance with this Lock-Up
Agreement.
 
The undersigned hereby authorizes the Company’s transfer agent to apply to any
certificates representing Restricted Securities issued to the undersigned the
appropriate legend to reflect the existence and general terms of this Lock-up
Agreement.
 
This Lock-up Agreement will be legally binding on the undersigned and on the
undersigned’s heirs, successors, executors, administrators, conservators and
permitted assigns, and is executed as an instrument governed by the laws of the
State of Delaware.
 

 
Very truly yours,
             
(Signature)
         
Name:
             
Address:
                 

 
 
 

--------------------------------------------------------------------------------

 